DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability is used to enter claims 41-58 in the Amendment after Notice of Allowance (Rule 312) filed on 01/18/2022.

REASONS FOR ALLOWANCE
Claims 21-58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, one or more processors executing a permission-management application receives a first request to manage permissions of one or more users to access resources with client computing devices; the permission-management application is to manage permissions for users of an organization to access a plurality of different network-accessible applications; the plurality of different network-accessible applications have different permission-management application program interfaces; the permission-management application is to manage permissions for users to access respective instances of a plurality of different native applications executing on the client computing devices; the permission-management application determines that the first request specifies a first user is to be de-permissioned for a first native application among the plurality of different native applications; in response, sends instructions to a first client computing device to revoke the first user’s authority to access the first native application via a network; the permission-management application receives a second request to manage the permissions of one or more users to access the resources with the client computing devices; and determines that the second 21 and 40.
	Frank et al. (US 2006/0089126 A1) discloses a mobile device provides a plurality of applications and a server provides a plurality of revocation procedure for revoking access by the mobile device to the plurality of application running on the mobile device; associates each of the plurality of applications provided by the mobile device with one or more of plurality of authentication parameters of a matrix; polls the authentication parameters associated with the authenticated applications during a defined time interval to determine the continued validity; the server revokes access to one or more of the authenticated applications based on a change in validity of one or more of the plurality of authentication parameters associated with the applications.  Frank does not explicitly disclose one or more processors executing a permission-management application receives a first request to manage permissions of one or more users to access resources with client computing devices; the permission-management application is to manage permissions for users of an organization to access a plurality of different network-accessible applications; the plurality of different network-accessible applications have different permission-management application program interfaces; the permission-management application is to manage permissions for users to access respective instances of a plurality of different native applications executing on the client computing devices; the permission-management application determines that the first request specifies a first user is to be de-permissioned for a first native application among the plurality of different native applications; in response, sends instructions to a first client computing device to revoke the first user’s authority to access the first native application via a network; the permission-management application 
Kasterstein et al. (US 2014/0165212 A1) discloses receive a request to execute a native application installed on user device; identifies context parameter respective of the native application; the context parameter is name of the application, category of the application, blocking ratings or age bracket assigned to the application; the context parameter is identified based on the application metadata; server receives at least one variable related to the user of the user device; the variable is environmental variable and personal variable; analyze the received variable to determine age group of a user of the user device; determine if the application is a restricted application for the user of user device; when the age group determined for the user is within the age bracket determined for the application, the server disables the execution of the requested application; when the age group determined for the user is not within the age bracket determined for the application, the server enables the execution of the application on the user device.  Kasterstein does not explicitly disclose the permission-management application is to manage permissions for users of an organization to access a plurality of different network-accessible applications; the plurality of different network-accessible applications have different permission-management application program interfaces; the permission-management application is to manage permissions for users to access respective instances of a plurality of different native applications executing on the client computing devices; the permission-management application determines that the first request specifies a first user is to be de-permissioned for a first native application among the plurality of different .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





Kaylee Huang
02/04/2022
/KAYLEE J HUANG/Examiner, Art Unit 2447